DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7-11, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2015/011686) with citations from (US 2016/0160087) in view of El-Hibri (US 2005/0003661) and further in view of Nishiyama et al. (US 5,151,327).
	Regarding claim 1, Miller discloses a curable polymeric adhesive composition (0015) for extruding an article (0149) comprising from about 25 to about 90 wt% of oC, and most preferably in excess of 190oC (0088), polysulfones being disclosed as suitable high temperature thermoplastic polymer in applicant’s specification paragraph 0008, and overlapping the claimed about 7 to about 45 wt%; 0.5 to 80 wt% (0079) of elastomeric polymer core of a core/shell particles (0075), overlapping the claimed 0.5 to 15 wt%; a curing agent for polymerizing the epoxy functional group (0097); from about 0.5 to about 40 wt% of fillers (0118), overlapping the less than 40 wt%; and 0.001 to 5 wt% of blowing agents (0136), overlapping the claimed up to about 7 wt%. The one or more epoxy resins including liquid or solid epoxy resins or a mixture of both (0104-0105) and the resin composition being a solid at room temperature (0149 and 0150). The composition curing at a temperature of no higher than 220oC and preferably 130oC to 190oC, overlapping the claimed temperature of 175oC.
Miller does not disclose the polysulfone having a melt flow rate from about 0.2 to about 100 g/10 min as measured according to ASTMD D1238 at 343oC/2.16kg and while Miller teaches filler includes fibers of chopped aramid (0144), Miller fails to teach fibers having a length of about 50 mm or less.
Regarding the melt index, El-Hibri, in the analogous field of polymeric composition (0002), discloses a polysulfone composition comprising a polysulfone having a melt flow rate of at least 7g/10 min as measured according to ASTM method D-1238 at a temperature of 343oC and load of 2.16kg (0058), overlapping the claimed melt flow rate of about 0.2 to about 100g/10min.

	Regarding the fiber length, Nishiyama, in the analogous field of polymeric adhesive compositions (column 1, lines 5-10) teaches an adhesive composition including polymeric short fibers (column 6, lines 60-65) the fibers having a length of 0.005 to 10.5 mm (column 7, lines 1-5; calculated from the disclosed aspect ratio (length/diameter ratio) of from 5 to 350 and diameter of from 1 to 30 µm), overlapping the claimed length of about 35 mm or less.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the aramid fibers of Miller to have a length of 0.005 to 10.5 mm, as taught by Nishiyama, to increase the strength of the resin composition (column 6, line 60 through column 7, line 7).
	Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
	Regarding claims 2 and 3, Miller discloses the polysulfones containing ether and sulfone groups interspersed between arylene residues (0087) therefore teaching a 
	Regarding claim 5, Miller teaches the polysulfone is a polyethersulfone without teaching any other repeat units therefore, it would be obvious to a person of ordinary skill that the concentration of the repeat units is 100 wt% of the polymer.
	Regarding claim 7, Miller teaches the elastomeric polymer core includes a polybutadiene (0077), and copolymers of butadiene or isoprene (0075) and provided as discrete particles of a core/shell polymer (0074-0077).
 	Regarding claim 8, Miller discloses the film being extruded at a temperature of from 70 to 120oC to produce an unsupported film (0149), therefore, a person of ordinary skill would have found it obvious that at a temperature lower than the extrusion temperature (such as about 50oC as claimed) the composition is a solid. Miller further teaches the Young Modulus of greater than 2200 MPa (0033), overlapping the claimed modulus of about 50 MPa or more.
	Regarding claim 9, Miller does not disclose a heat distortion temperature of the polymeric adhesive composition, however, given Miller discloses a substantially identical high temperature thermoplastic polymer including an overlapping range of the claimed concentration within the composition, and a substantially identical polymeric composition and method of extrusion, the heat distortion temperature would be expected from the prior art composition.
	Regarding claim 10, Miller discloses the addition of 0.5 to 80 wt% of the core-shell particles (instant impact modifiers), overlapping the claimed 0.5 to 9 wt%.

	El-Hibri, teaches a polysulfone composition which is void of free functional groups for reacting with epoxy (0059).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyethersulfone of Miller to be a polysulfone as taught by El-Hibri, as the polysulfone composition of El-Hibri has high-light transmittance and low yellowness index (0030).
	Regarding claim 11, Miller discloses a pre-cure article that is extruded (0149) and which comprises the composition of claim 1 as discussed above.
	Regarding claim 42, Miller discloses the polysulfone toughening agent being present in a mixture of the composition (0090) and thus teaches a curable polymeric composition as claimed. Miller does not expressly teach the thermoplastic polymer being blended with only one of the epoxy resins, however, the recitation of “is provided to the composition as a blend” includes product by process language.  The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Nishiyama and further in view of Huntsman (Advanced Materials High Performance Components, huntsman.com/advanced_materials; copyright 2010) and further in view of El-Hibri.
	Regarding claim 21, Miller discloses a polymeric adhesive composition for extruding an article (0149) comprising from about 25 to about 90 wt% of epoxy resins (0104), overlapping the claimed about 35 to about 65 wt%; about 0.1 to about 20 wt% (0090) polysulfone having a glass transition temperature (Tg) of greater than 175oC, and most preferably in excess of 190oC (0088), overlapping the claimed about 12 to about 30 wt%; 0.5 to 80 wt% (0079) of elastomeric polymer core of a core/shell particles (0075), overlapping the claimed 1 to 9 wt%; a curing agent for polymerizing the epoxy functional group (0097) including substituted ureas (0098), overlapping the claimed about 2 to 9 wt%; from about 0.5 to about 40 wt% of fillers (0118) overlapping the claimed about 5 to about 25 wt% and including calcium carbonate, silica, carbon fibers, 
	Miller further teaches a Young Modulus of greater than 2200 MPa (0033), overlapping the claimed modulus of about 50 MPa or more.
	While Miller teaches the composition including chopped aramid fibers (0144), Miller fails to teach a suitable length of the fibers. Further, while Miller teaches that the epoxy may be a liquid bisphenol based epoxy resin having an epoxy equivalent weight of from 150 to 200 (0104), Miller fails to teach a liquid epoxy phenol novolac resin. Miller further fails to teach the polysulfone having a melt flow rate from about 0.5 to about 100 g/10 min, as measured according to ASTMD D1238 at 343oC/2.16kg.
	Regarding the fiber length, Nishiyama, in the analogous field of polymeric adhesive compositions (column 1, lines 5-10) teaches an adhesive composition including polymeric short fibers (column 6, lines 60-65) the fibers having a length of 0.005 to 10.5 mm (column 7, lines 1-5; calculated from the disclosed aspect ratio (length/diameter ratio) of from 5 to 350 and diameter of from 1 to 30 µm), overlapping the claimed length of about 35 mm or less.
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the aramid fibers of Miller to have a length of 0.005 to 10.5 mm, as taught by Nishiyama, to increase the strength of the resin composition (column 6, line 60 through column 7, line 7).
Regarding the epoxy, Huntsman, in the analogous field of epoxy compositional components for structural composites and adhesives (Introduction, page 1) discloses several liquid epoxy phenol novolacs having epoxy equivalent weights ranging from 167 through 185 (Table 3.1 pages 8-9).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the epoxy of Miller to include an Epoxy Phenol Novolac, as taught by Huntsman, as the EPN resins of Hunstman are suitable where superior heat and chemical resistance are required (Table 3.1, pages 8-9).
Regarding the melt index, El-Hibri, in the analogous field of polymeric composition (0002), discloses a polysulfone composition comprising a polysulfone having a melt flow rate of at least 7g/10 min as measured according to ASTM method D-1238 at a temperature of 343oC and load of 2.16kg (0058), overlapping the claimed melt flow rate of about 0.2 to about 100g/10min.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polysulfone of Miller to have a melt flow rate of at least 7g/10 as measured according to ASTM D1238 as discussed above, in order to allow for melt processing at temperatures as low as possible (0058).
Regarding the overlapping ranges discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Response to Arguments
Applicant’s claim amendments filed 12/22/2020 have been entered. Accordingly, the claimed objections and 35 U.S.C. 112 rejections have been withdrawn.

Applicant's arguments filed 12/22/2020 have been fully considered. Due to the amendments, applicant’s arguments over Harris have been fully considered but they are moot as Harris is directed to a blend of poly(aryl ether sulfones) and the claims have been amended to include a single high temperature thermoplastic polymer.

Applicant arguments in regards to Miller have been fully considered but they are not persuasive. Applicant argues that there is not a teaching of a composition including a high temperature thermoplastic polymer (such as a polysulfone) having a glass transition temperature of 175oC or more in a composition that cured a 175oC.
	The examiner respectfully disagrees. Miller teaches a composition including a polysulfone having a glass transition temperature of preferably greater than 175oC (0088). Miller further teaches the composition having a cure temperature of preferably 130o to 190oC (0040). Thus clearing teaching overlapping ranges for both the claimed high temperature thermoplastic polymer glass transition temperature and composition curing temperature. Overlapping ranges have been held to be a prima facie case of obviousness (see MPEP 21 44.05).
Applicant further argues that Miller does not each a high temperature thermoplastic polymer having a glass transition temperature of 175oC or more and melt flow rate as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781